        Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 1 of 29



 1    (Counsel information listed on signature
     page)
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN FRANCISCO DIVISION
10
     CAPELLA PHOTONICS, INC.,                         Lead Case No. 3:14-cv-03348-EMC
11
                     Plaintiff,                       DEFENDANTS’ OPPOSITION TO
12                                                    PLAINTIFF’S REQUEST TO MAINTAIN
             v.                                       STAY ON ACTION OR, IN THE
13                                                    ALTERNATIVE, FOR LEAVE TO
     CISCO SYSTEMS, INC.,                             AMEND INFRINGEMENT
14                                                    CONTENTIONS
                     Defendant.
15                                                    Hearing Date:   March 7, 2019
                                                      Time:           1:30 p.m.
16                                                    Courtroom:      5
                                                      Judge:          Hon. Edward M. Chen
17

18   CAPELLA PHOTONICS, INC.,                         No. 3:14-CV-03349-EMC (related case)
19                   Plaintiff,
20           v.
21   FUJITSU NETWORK COMMUNICATIONS,
     INC.,
22
                     Defendant.
23

24

25

26

27

28

      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                          CASE NO. 3:14-CV-03348-EMC
      TO MAINTAIN STAY OR FOR LEAVE TO AMEND
       Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 2 of 29



 1   CAPELLA PHOTONICS, INC.,                        No. 3:14-CV-03350-EMC (related case)
 2                 Plaintiff,
 3          v.
 4   TELLABS OPERATIONS, INC. AND
     CORIANT (USA) INC.,
 5
                   Defendants.
 6
     CAPELLA PHOTONICS, INC.,                        No. 3:14-CV-03351-EMC (related case)
 7
                   Plaintiff,
 8
            v.
 9
     CIENA CORPORATION,
10
                   Defendant.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                        CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
          Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 3 of 29



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                              Page
 3   I.       Introduction ......................................................................................................................... 5
 4   II.      Factual and Procedural Background ................................................................................... 6
 5            A.         February–July 2014: Plaintiff files its complaints and serves infringement
                         contentions identifying the Asserted Claims ........................................................... 6
 6
              B.         July 2014: Defendants file IPR petitions and the Southern District of
 7                       Florida transfers the cases to this Court .................................................................. 6
 8            C.         July 2014-March 2015: The Court instructs Plaintiff to seek leave to
                         amend its infringement contentions if it has additional theories,
 9                       Defendants complete their production of technical documents, and the
                         PTAB institutes the IPRs......................................................................................... 7
10
              D.         March 2015-February 2018: The Court stays the cases, the PTAB finds the
11                       Asserted Claims unpatentable, and Plaintiff appeals the PTAB's decisions ........... 8
12            E.         February–December 2018: The Federal Circuit affirms the PTAB’s
                         decisions, and Plaintiff (1) files the Reissue Applications and (2) petitions
13                       the Supreme Court to review and reverse the PTAB’s decisions ........................... 8
14            F.         December 2018–January 2019: The Supreme Court denies Plaintiff’s
                         petition, the PTO cancels the Asserted Claims, and Plaintiff informs this
15                       Court that it believes Defendants infringe unasserted claims ................................. 9
16            G.         February 2019: Plaintiff moves to only amend its infringement contentions
                         and maintain the stay of these cases ...................................................................... 10
17
     III.     Argument ........................................................................................................................... 11
18
              A.         Plaintiff has not shown good cause for amending its infringement
19                       contentions to add previously unasserted claims from the asserted patents.......... 11
20                       1.         Plaintiff has failed to diligently move for leave to amend its
                                    infringement contentions ........................................................................... 11
21
                         2.         Defendants would be prejudiced if Plaintiff amended its
22                                  infringement contentions at this late stage to add newly asserted
                                    claims ........................................................................................................ 16
23
              B.         The Court should not continue the stay pending the reissue applications............. 17
24
                         1.         The Reissue Applications are not property rights that are ripe for
25                                  judicial determination ................................................................................ 17
26                       2.         The stay factors weigh against continuing the stay ................................... 18
27            C.         The Court should dismiss these cases with prejudice ........................................... 20
28
                                                                            i
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 4 of 29



                       1.         Plaintiff has failed to prosecute the remaining claims in the
 1                                Asserted Patents ........................................................................................ 21
 2                     2.         The failure to prosecute factors support dismissal with prejudice ............ 22
 3   IV.    Conclusion ......................................................................................................................... 25
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                         ii
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                                               CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
       Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 5 of 29



                                                     TABLE OF AUTHORITIES
 1

 2                                                                                                                                    Page(s)

 3   CASES

 4   Advanced Micro Devices, Inc. v. LG Elecs., Inc.,
        No. 14-cv-01012-SI, 2017 WL 732896 (N.D. Cal. Feb. 24, 2017)................................14, 15, 16
 5
     Aircraft Tech. Publishers v. Avantext, Inc.,
 6       No. C 07-4154 SBA, 2009 WL 3833545 (N.D. Cal. Nov. 16, 2009) ............................21, 23, 24

 7   Avago Techs. Fiber IP (Singapore) Pte. Ltd. v. IPtronics Inc.,
        No. 10-CV-02863-EJD, 2011 WL 3267768 (N.D. Cal. July 28, 2011) .....................................18
 8
     Bush v. Anton,
 9      No. C 08-3459 JF (RS), 2009 WL 189041 (N.D. Cal. Jan. 23, 2009) .......................................24

10   Corel Software, LLC v. Microsoft Corp.,
        2:15-CV-00528-JNP-PMW, 2018 WL 5792323 (D. Utah Nov. 5, 2018) .....................14, 15, 16
11
     Douglas Dynamics, LLC v. Meyer Prods. LLC,
12      No. 14-cv-886-jdp, 2017 WL 1382556 (W.D. Wis. Apr. 18, 2017) ....................................17, 24

13   Ethicon, Inc. v. Quigg,
        849 F.2d 1422 (Fed. Cir. 1988) ..................................................................................................18
14
     Evolutionary Intelligence, LLC v. Sprint Nextel Corp.,
15      No. C-13-4513-RMW, 2014 WL 819277 (N.D. Cal. Feb. 28, 2014) ........................................18

16   Grecia v. Adobe Inc.,
        No. 16-cv-06283-YGR, 2018 WL 6523983 (N.D. Cal. Dec. 12, 2018) ..............................16, 23
17
     Interwoven, Inc. v. Vertical Computer Sys., Inc.,
18       No. C 10-04645 RS, 2012 WL 761692 (N.D. Cal. Mar. 8, 2012) .............................................18

19   Magna Elecs., Inc. v. TRW Automotive Holdings Corp.,
       No. 1:12-cv-654, 2015 WL 11422304 (W.D. Mich. Nov. 23, 2015)...................................21, 22
20
     Morris v. Morgan Stanley & Co.,
21     942 F.2d 648 (9th Cir. 1991) ......................................................................................................24

22   Network Appliance Inc. v. Sun Microsystems Inc.,
        No. C-07-06053 EDL, 2008 WL 2168917 (N.D. Cal. May 23, 2008) ......................................18
23
     Nken v. Holder,
24      556 U.S. 418 (2009) ...................................................................................................................18

25   O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
        467 F.3d 1355 (Fed. Cir. 2006) ............................................................................................12, 23
26
     Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc.,
27      731 F.2d 818 (Fed. Cir. 1984) ..............................................................................................19, 20

28
                                                                         iii
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                                            CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
        Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 6 of 29



     Telemac Corp. v. Teledigital, Inc.,
 1       450 F. Supp. 2d 1107 (N.D. Cal. 2006) .....................................................................................18
 2   Texas v. United States,
        523 U.S. 296 (1998) ...................................................................................................................17
 3
     Thomas v. Union Carbide Agric. Prods. Co.,
 4      473 U.S. 568 (1985) ...................................................................................................................17
 5   Trans Video Elecs., Ltd. v. Sony Elecs.,
        278 F.R.D. 505 (N.D. Cal. 2011) .............................................................................11, 12, 16, 24
 6
     Viskase Corp. v. Am. Nat’l Can Co.,
 7       261 F.3d 1316 (Fed. Cir. 2001) ..................................................................................................18
 8   Yourish v. Cal. Amplifier,
        191 F.3d 983 (9th Cir. 1999) ................................................................................................22, 23
 9
10
     STATUTES
11
     35 U.S.C. § 251 ................................................................................................................................19
12
     35 U.S.C. § 252 ..........................................................................................................................19, 20
13
     35 U.S.C. § 315 ....................................................................................................................14, 16, 24
14

15

16   REGULATIONS

17   37 C.F.R. § 42.17 .............................................................................................................................17

18   37 C.F.R. § 42.73 .............................................................................................................................19

19

20   RULES

21   Fed. R. Civ. P. 41 .................................................................................................................20, 21, 22

22   Patent L.R. 3-4 ......................................................................................................................... passim

23   Patent L.R. 3-6 ...........................................................................................................................11, 22

24

25

26

27

28
                                                                            iv
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
          Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 7 of 29



 1   I.       INTRODUCTION
 2            The Patent Trial and Appeal Board (“PTAB”) has invalidated all of the patent claims that
 3   Plaintiff timely asserted in this case. Because those claims no longer exist, and because Plaintiff
 4   failed to timely assert other claims, the Court should dismiss these cases with prejudice. Neither
 5   of Plaintiff’s excuses—new reissue applications or a belated and threadbare motion to amend its
 6   infringement contentions—should prevent the immediate dismissal of these cases in their entirety.
 7            First, Plaintiff’s reissue applications are not an enforceable property right and do not
 8   provide a basis for continuing the stay. The patent claims pending in the reissue applications may
 9   be subject to amendment during prosecution or may never even issue at all. These patent claims
10   are not ripe, would issue, if at all, as different patents, and are not before the Court. Indeed,
11   Plaintiff did not in its proposed claim charts include any of the claims that it has asked the Patent
12   and Trademark Office (“PTO”) to reissue with Plaintiff’s proposed amendments.
13            Second, Plaintiff’s motion fails to show good cause to amend its infringement contentions.
14   Plaintiff’s motion seeks to add previously unasserted dependent claims but—despite the Court’s
15   clear instructions to do so—fails to compare these new claims to previously asserted claims, fails
16   to explain when the basis for this amendment was discovered, fails to explain why this amendment
17   was not brought earlier, and fails to address the enormous burden such an amendment would place
18   on Defendants. Plaintiff’s proposed amendments even inexplicably attempt to add a dependent
19   claim that was cancelled by the PTAB during the IPR proceedings. Plaintiff has not sought leave
20   to amend its complaints and all parts of Plaintiff’s causes of action that Plaintiff chose to prosecute
21   have been resolved against Plaintiff.
22            Plaintiff failed to prosecute the claims it now proposes to add. Plaintiff’s infringement
23   counts were not limited to specific patent claims and Plaintiff never elected to provide
24   infringement proof for, or to litigate in any way, the remaining claims of the patents-in-suit—
25   indeed, Plaintiff (i) formally elected exactly the opposite, (ii) withheld proof (or even allegations)
26   of infringement for the remaining claims of the asserted patents, and (iii) reaffirmed at various
27   points throughout this case its election not to prosecute the remaining claims. Plaintiff offers no
28   excuse for failing to provide infringement proof or allegations for the remaining claims of the
                                                    5
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
         Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 8 of 29



 1   asserted patents, and there is no excuse. The Court should hold Plaintiff to the decision(s) it made
 2   years ago to not prosecute the remaining claims. All counts and all patent claims in the patents-in-
 3   suit should be dismissed with prejudice and final judgment should be entered in Defendants’
 4   favor.
 5   II.      FACTUAL AND PROCEDURAL BACKGROUND
 6            A.     February–July 2014: Plaintiff files its complaints and serves infringement
                     contentions identifying the Asserted Claims
 7
              Plaintiff filed individual cases against Defendants in the Southern District of Florida in
 8
     2014. See, Docket No. 1.1 Plaintiff’s Complaints alleged that each respective Defendant infringed
 9
     U.S. Patent Nos. RE42,368 (the “’368 Patent”) and RE42,678 (the “’678 Patent”) (collectively, the
10
     “Asserted Patents”), without identifying any particular claim or claims as allegedly infringed. See
11
     id. at 4–6; see also Docket No. 30 at 4–6 (Amended Complaint). In a case management order, the
12
     Southern District of Florida ordered Plaintiff to file infringement contentions identifying “[e]ach
13
     claim of each patent-in-suit allegedly infringed by each party” (Docket No. 16 at 2), and Plaintiff
14
     thereafter accused Defendants of infringing claims 1–4, 9, 10, 13, 17, 19–23, 27, 29, 44–46, 53,
15
     and 61–65 of the ’678 Patent, and claims 1–6, 9–12, and 15–22 of the ’368 Patent (collectively,
16
     the “Asserted Claims”) (Docket. No. 25 at 2). Defendants thereafter served invalidity contentions
17
     in reliance on Plaintiff’s election of patent claims for the case. See Docket No. 39.
18
              B.     July 2014: Defendants file IPR petitions and the Southern District of Florida
19                   transfers the cases to this Court
20            On July 15, 2014, a Defendant filed the first petition with the PTAB, seeking institution of
21   Inter Partes Review (“IPR”) proceedings on the Asserted Claims. See Ex. 1 at 1 (document 5);
22   see also Ex. 2 (second IPR ptetition) at 1 (document 5). Defendants moved to transfer venue, and
23   shortly thereafter the Southern District of Florida granted the motions and transferred the cases to
24   the Northern District of California. 2 (Docket No. 77).
25   1
       All “Docket No.” citations are to the docket in Capella Photonics, Inc. v. Cisco Systems, Inc.,
     No. 3:14-cv-03348-EMC (N.D. Cal.), which was identified as 1:14-cv-20529-PAS while the case
26   was pending in the Southern District of Florida. There are similar docket entries in the companion
     consolidated cases.
27   2
       The motions to transfer were not based on or otherwise related to the IPR petitions.
28
                                                       6
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
         Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 9 of 29



             C.      July 2014-March 2015: The Court instructs Plaintiff to seek leave to amend its
 1                   infringement contentions if it has additional theories, Defendants complete
                     their production of technical documents, and the PTAB institutes the IPRs
 2
             In August 2014, the Court served its standing order, directing the parties to “follow the
 3
     Federal Rules of Civil Procedure, the Civil Local Rules, and the General Orders of the Northern
 4
     District of California . . . [,]” and noting that “[a]ny failure to comply with any of these rules and
 5
     orders may be deemed sufficient grounds for . . . dismissal, entry of default judgment, or other
 6
     appropriate sanctions.” Docket No. 88 at 1. The Court held a case management conference in
 7
     September 2014, during which Plaintiff admitted that, with respect to the PTAB’s IPR
 8
     proceedings, “I think – the case would be over if the patents were invalidated.”3 Docket No. 112
 9
     at 14:1–2.    Thereafter,4 the parties submitted a joint discovery plan and several joint case
10
     management statements, proposing dates certain by which Plaintiff must seek leave to amend its
11
     infringement contentions. See Docket No. 117 at 3; Docket No. 134 at 11. Those dates all came
12
     and went, long ago. At a case management conference on December 18, 2014, Plaintiff argued
13
     that it might amend its infringement contentions to add a new theory, and the Court cautioned
14
     Plaintiff that it first needed to meet and confer, file a motion, and satisfy the requirements of the
15
     Local Patent Rules:
16
                  THE COURT: Well, you know, I haven’t seen the clarity. I’m not going
17                to make any judgment on that. All I can tell you is that, number one,
                  you've got infringement contentions. They’re on the papers.
18
                  Number two, we’re going to be governed by these infringement
19                contentions, because that triggers a lot of other things, including defining
                  the scope of discovery at this point.
20
                  If you feel you’ve been dealt with in a way that's not forthright, and you're
21                therefore entitled to amend your infringement contentions, you can mange
                  [sic] that motion. You meet and confer first, and see what you can work
22                out. And then we'll have to do it by motion.
23                MR. BECKER: Okay.
24   Docket No. 148 at 50:20–51:8. But, Plaintiff did not seek a meet and confer and never filed a
25   3
       Toward the end of the conference, Plaintiff did leave open the possibility that additional
     discovery could show “infringement of patents and claims that are not in the IPR.” Id. at 27:7–10.
26
     4
      The Parties had earlier proposed a similar schedule with their joint case management statement.
27   See Docket No. 107 at 18 (App’x A).
28
                                                       7
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
         Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 10 of 29



 1   motion to amend its infringement contentions before the Court granted a stay. Plaintiff has never
 2   even suggested it has been dealt with unfairly. Defendants completed their Patent L.R. 3-4
 3   productions by November 16, 2014, which included technical documentation sufficient to show
 4   the operation of aspects of the accused instrumentalities identified in Plaintiff’s infringement
 5   contentions. See Docket No. 122 at 1:19.
 6           In January and February 2015, the PTAB instituted IPRs on the Asserted Claims. See Ex.
 7   1 at 1 (document 11); Ex. 2 at 1 (document 11).
 8           D.     March 2015-February 2018: The Court stays the cases, the PTAB finds the
                    Asserted Claims unpatentable, and Plaintiff appeals the PTAB's decisions
 9
             The Court stayed these cases in March 2015, pending the PTAB’s IPR proceedings. See
10
     Docket No. 172. Beginning in early 2016, the PTAB issued final written decisions finding the
11
     Asserted Claims unpatentable as obvious in view of the prior art. See Exs. 1 at 3 (document 47);
12
     Ex. 2 at 3 (document 43). In its decisions, the PTAB explicitly construed “port” limitations found
13
     in the Asserted Claims as encompassing both collimator and non-collimator ports (including
14
     circulator ports). Exs. 3 at 12–14; Ex. 4 at 14–16. Plaintiff appealed these decisions to the
15
     Federal Circuit in July 2016. See Exs. 5 & 6
16
             E.     February–December 2018: The Federal Circuit affirms the PTAB’s decisions,
17                  and Plaintiff (1) files the Reissue Applications and (2) petitions the Supreme
                    Court to review and reverse the PTAB’s decisions
18
             The Federal Circuit affirmed the PTAB’s final written decisions in February 2018 (Ex. 7)
19
     and issued its mandate in April 2018 (Ex. 8). On June 29, 2018, Plaintiff filed applications with
20
     the Patent and Trademark Office (“PTO”) for reissue of the Asserted Patents (the “Reissue
21
     Applications”). See Ex. 9 at 7–8; Ex. 10 at 7. Plaintiff certified under penalty of perjury that it
22
     filed the Reissue Applications because it had “claim[ed] more or less than [it] had the right to
23
     claim in the [Asserted Patents].” Exs. 11 at 1; Ex. 12 at 1. Plaintiff amended each and every
24
     independent claim (and some dependent claims) to limit “port” limitations to a “fiber collimator”
25
     port.5 See Ex. 13 at 3, 5–6, Ex. 14 at 3, 7–14. Plaintiff has argued that the PTO should allow the
26
     5
27     In independent claims that did not already include a “port” limitation, Plaintiff added a “fiber
     collimator” port limitation. See, e.g., Ex. 13 at 6 (draft claim 17).
28
                                                       8
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                              CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
         Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 11 of 29



 1   Reissue Applications because “the new claims in this application narrowly define the term “port[]”
 2   and therefore “exclude circulator ports[.]” Ex. 1 at 14, 14 at 21. Plaintiff has recently admitted
 3   that the Reissue Applications will “narrow[] the claims”:
 4                MR. BECKER: Essentially, we argued to the Patent Office a certain
                  narrow scope to the claims and the Patent Office, under its broadest
 5                reasonable interpretation standard—a standard this Court does not use --
                  found that the claims were not as narrow as we contended and they wanted
 6                to see express language that they said was not in the claims in order to find
                  them that narrow. So we essentially, in summary, re-filed them with the
 7                certain terms made express that they found were not express.
 8                THE COURT: So it’s narrowing of the claims, essentially, an express
                  narrowing of the claims in order to --
 9
                  MR. BECKER: It would be narrowing only under the broadest reasonable
10                interpretation standard, but not – some claims, definitely, are narrowed
                  under any standard.
11
                  THE COURT: Well, the claims language is different.
12
                  MR. BECKER: The claim language is different.
13
     Ex. 15 at 9. The PTO has not yet acted on the Reissue Applications (see id.) (see Exs. 16 & 17).
14
     Patents that are ultimately issued from applications assigned to this examiner are prosecuted for,
15
     on average, 2.5 years. See Ex. 18 at 2.
16
             Two months after filing the Reissue Applications, on September 6, 2018,6 Plaintiff
17
     petitioned the Supreme Court to review and reverse the PTAB’s decisions that found the Asserted
18
     Claims unpatentable. See Ex. 19 at 1.
19
             F.      December 2018–January 2019: The Supreme Court denies Plaintiff’s petition,
20                   the PTO cancels the Asserted Claims, and Plaintiff informs this Court that it
                     believes Defendants infringe unasserted claims
21
             The Supreme Court denied Plaintiff’s petition on November 5, 2018.              See id.   On
22
     December 10, the PTAB issued IPR certificates, cancelling the Asserted Claims. Exs. 20 & 21.
23
     The parties filed a Joint Status Report on December 28, in which Plaintiff argued that the Court
24
     should maintain the stay in these cases because “its [Reissue Applications] remain pending and
25

26   6
      The day before it filed the Reissue Applications, Plaintiff filed a motion with the Supreme Court,
27   asking for an extension of time on its deadline to petition for a writ of certiorari. See id. The
     Supreme Court granted this motion. See id.
28
                                                       9
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
         Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 12 of 29



 1   original unchallenged claims from the Patents-in-Suit remain unaffected by the IPRs.” Docket
 2   No. 196 at 5.       At the January 17 case management conference, Plaintiff contended that
 3   (1) Defendants are infringing unasserted claims from the Asserted Patents, and (2) Defendants will
 4   infringe claims from the Reissue Application (assuming they issue). See Ex. 15 at 5. The Court
 5   instructed Plaintiff—to the extent it wanted to assert previously unasserted claims from the
 6   Asserted Patents or anticipated claims from the reissue applications—to move to amend. See id. at
 7   15:13–24, 17:15–19:7.      The Court also instructed Plaintiff that it must move to amend its
 8   infringement contentions if it intended to assert previously unasserted claims.7 See id. at 15:13–24.
 9   The Court also specifically informed Plaintiff about what it expected to see in any such motion to
10   amend:
11                 THE COURT: I mean, I see more than just a motion for leave to amend. I
                   need to see what it is you’re asking for because part of what I’m going to
12                 look at is how different is this, could it have been brought earlier, why
                   wasn’t it brought earlier, how much more of a burden is this going to be
13                 on the parties, is there prejudice resulting from now this late
                   amendment. . . .
14
     Id. at 17:3–7 (emphasis added).
15
              G.     February 2019: Plaintiff moves to only amend its infringement contentions
16                   and maintain the stay of these cases
17            On February 14, 2019—five years after filing its complaints and serving its original
18   infringement contentions, four years after Defendants produced technical documents pursuant to
19   Patent L.R. 3-4, three years after the PTAB found the Asserted Claims unpatentable, and over
20   seven months after filing the Reissue Applications—Plaintiff moved to (1) amend its infringement
21   contentions and to (2) maintain the stay of these cases. See Docket No. 205. Plaintiff did not
22   move to amend its complaints. See id.
23            Plaintiff moved to amend its infringement contentions to add two previously unasserted
24   dependent claims: Claim 13 of the ’368 Patent, which (astonishingly) has already been held
25   unpatentable (Ex. 20 at 2), and Claim 12 of the ’678 Patent. Docket No. 205 at 19. Plaintiff
26
     7
27    The Court also instructed Plaintiff that it must move to amend its complaints if it intended to do
     so. See id.
28
                                                      10
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                               CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
         Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 13 of 29



 1   described these previously unasserted dependent claims as “merely an extension of the
 2   Preliminary Infringement Contentions that [it] previously asserted for the claims on which they
 3   depend[.]” Id. at 2:25–3:3 (citation omitted). The claim charts that Plaintiff served with its
 4   motion, however, do not chart these claims against all Defendants and include additional
 5   dependent claims not identified in the body of Plaintiff’s motion. See Docket No. 205-12 (Ex. K
 6   to Plaintiff’s Motion).8
 7           Plaintiff also asked the Court to grant it leave to “update the Preliminary Infringement
 8   Contentions for the previously asserted claims to conform them to Capella’s Reissue Applications
 9   and the new reissue patents to be issued by the PTO at the conclusion of the reissue proceedings.”
10   Docket No. 205 at 3:4–6. The charts that Plaintiff submitted did not address these pending claims
11   at the PTO, and instead repeated its original contentions as to the canceled claims and provided
12   threadbare contentions for the newly asserted claims. See Docket No. 205-12 (Ex. K to Plaintiff’s
13   Motion).
14   III.    ARGUMENT
15           A.     Plaintiff has not shown good cause for amending its infringement contentions
                    to add previously unasserted claims from the asserted patents
16
             Plaintiff has not shown that it was diligent in moving to amend its infringement
17
     contentions. Additionally, this amendment would significantly prejudice Defendants. Plaintiff
18
     has therefore not shown good cause for amending its infringement contentions at this late stage.
19
                  1.        Plaintiff has failed to diligently move for leave to amend its infringement
20                          contentions
21           To amend its infringement contentions, Plaintiff must make “a timely showing of good

22   cause.” Patent L.R. 3-6. To do so, Plaintiff must “show[] diligence.” Trans Video Elecs., Ltd. v.

23   Sony Elecs., 278 F.R.D. 505, 507 (N.D. Cal. 2011) (Chen, J.) (citations omitted). “[I]f there is no

24
     8
       Specifically, these charts also include dependent Claims 7 and 8 of the ’368 Patent (see id. at
25   ECF 10–11) for all defendants except Coriant. For Coriant and the ’368 Patent, Capella provided
     claim charts only for claims 1 and 2 of the ‘368 Patent, both of which were canceled by the PTAB.
26   See id. at ECF 48–77. For Fujitsu, Capella also included dependent Claim 2 of the ’368 Patent,
     which was canceled by the PTAB (see id. at ECF 122–23), and for Tellabs, Capella included
27   dependent claim 2 of the ’678 Patent, which was cancelled by the PTAB (see id. at ECF 160–61).
28
                                                     11
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                              CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 14 of 29



 1   showing of diligence, then a court need not entertain whether the amendment would prejudice the
 2   nonmoving party. Id. at 508 (citations omitted). “This approach [has been] approved by the
 3   Federal Circuit. . . .” Id. (citing O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355
 4   (Fed. Cir. 2006)). Plaintiff has the burden to establish diligence. O2 Micro Int’l, 467 F.3d at
 5   1366.
 6           Plaintiff did not explain why it failed to offer proof, or even allegations, of infringement of
 7   the unasserted claims at the beginning of the case, or later in the case after receiving Defendants’
 8   discovery. Indeed, although Plaintiff has not even argued that it recently discovered any new
 9   information that would justify focusing on the unasserted claims at this late stage, Defendants
10   made their Patent L.R. 3-4 productions over four years ago. See Docket No. 122 at 1:19. The
11   Court warned Plaintiff multiple times throughout this case that Plaintiff would need to comply
12   with the Court’s rules to amend its infringement contentions, yet Plaintiff inexplicably waited until
13   three years after the PTAB invalidated the Asserted Claims before taking any action to seek
14   assertion of the unasserted claims. The Court also explained to Plaintiff at the January 17 case
15   management conference that it wanted to know whether Plaintiff’s amendments “could have been
16   brought earlier” and “why wasn’t it brought earlier” (Ex. 9 at 17:3–7 (emphasis added)), yet
17   Plaintiff failed to address either of these points in its motion, and therefore failed to establish
18   diligence. As explained below, however, Plaintiff could have and should have brought these
19   amendments earlier if Plaintiff believed there was any merit in them (there is not)
20                          a.      Plaintiff should have pursued the unasserted claims at the outset of
                                    the case if there was a perceived basis for doing so
21
             Plaintiff was not diligent because it started moving away from the remaining claims in the
22
     Asserted Patents very early in the case. See Trans Video, 278 F.R.D. at 508 (finding that a
23
     plaintiff “knowingly assumed a risk in not advancing alternative theories at the outset of the
24
     lawsuit.”). Plaintiff knowingly assumed the risk that—if the PTAB cancelled all of its asserted
25
     claims—it would be unable to assert additional claims later in these cases. Plaintiff does not cite
26
     any new documents—public or non-public—in the new claim charts that it submitted with its
27
     motion, and it has no excuse for its protracted delay in seeking amendment. Plaintiff could have
28
                                                       12
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 15 of 29



 1   discovered the basis for its theories via public information available before it even filed its case in
 2   February 2014. Plaintiff’s own description of its amendment supports this inference: it claims in
 3   its motion that these new contentions are “merely an extension of the Preliminary Infringement
 4   Contentions that [it] previously asserted for the claims on which they depend[.]” Docket No. 205
 5   at 2:25–3:3 (citation omitted).
 6                          b.         Plaintiff should have—at the latest—sought leave to amend shortly
                                       after Defendants made their production of technical documents
 7                                     under Patent L.R. 3-4 by November 2014
 8          As noted above, Plaintiff fails to even allege that its amendments are justified based on
 9   newly discovered information, much less provide any supporting facts. Even if Plaintiff had done
10   so, however, Defendants produced technical documents under Patent L.R. 3-4 by November 2014.
11   See Docket No. 122 at 1:19. At that point, Plaintiff had all the information about the operation of
12   Defendants’ systems that it now has. Plaintiff had ample opportunity to seek to amend its
13   contentions to assert the unasserted claims and has no excuse for failing to file its motion before
14   the stay was entered in March 2015.
15                          c.         Plaintiff received—and ignored—numerous warnings that it should
                                       seek leave to assert the unasserted claims
16
            Over the last five years, both the PTAB and the Court gave Plaintiff numerous indications
17
     that it should immediately seek leave to assert any remaining claims. Plaintiff ignored all of these
18
     warnings. For example:
19
                   Plaintiff could have sought leave after Defendants began filing their IPR petitions
20
                    in July 2014. See Ex. 1 at 1 (document 5); see also Ex. 2 (second IPR ptetition) at
21
                    1 (document 5). Plaintiff should have appreciated the risk that the PTAB would
22
                    find the asserted claims unpatentable in view of the prior art identified in the IPR
23
                    petitions.
24
                   Plaintiff could have sought leave after the Court warned Plaintiff on December 18,
25
                    2014 to move for leave to amend its infringement contentions if it felt that doing so
26
                    was necessary. See Docket No. 148 at 50:20–51:8.
27
                   Plaintiff could have sought leave after the PTAB instituted the IPRs in January and
28
                                                        13
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
         Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 16 of 29



 1                    February 2015.9 See Exs. 22 & 23. At this point, Plaintiff knew that Defendants
 2                    had already convinced the PTAB that the information presented in the IPR petitions
 3                    “show[ed] there [wa]s a reasonable likelihood that [Defendants] would prevail in
 4                    showing the unpatentability of the challenged claims.” See Exs. 22 at 2; 23 at 2.
 5                   Plaintiff could have—at the very latest—moved for leave to amend its infringement
 6                    contentions in early 2016, after the PTAB issued its finding written decisions
 7                    finding the asserted claims unpatentable. See Exs. 7 & 8.
 8   Because it took no action in view of these repeated warnings, Plaintiff cannot show diligence in
 9   seeking leave to amend its infringement contentions. Plaintiff knew that it would have to seek
10   leave to amend its contentions to add new infringement theories (which includes new asserted
11   claims), and it knew even before the stay was entered of the ever-increasing likelihood that the
12   PTAB would find all of the asserted claims unpatentable.
13                           d.      Plaintiff’s cited cases are inapplicable
14           Plaintiff cites two cases to justify its lack of diligence: Advanced Micro Devices, Inc. v. LG
15   Elecs., Inc., No. 14-cv-01012-SI, 2017 WL 732896 (N.D. Cal. Feb. 24, 2017); and Corel
16   Software, LLC v. Microsoft Corp., 2:15-CV-00528-JNP-PMW, 2018 WL 5792323 (D. Utah Nov.
17   5, 2018).       See Docket No. 205 at 14:9–16:15.         Plaintiff argues that these cases support
18   amendments to infringement contentions following a “surprising claim construction” from the
19   PTAB.10 Docket No. 205 at 16:7–9. Both of these cases are inapplicable here, and neither
20   supports Plaintiff’s proposition in the context of its motion for leave to amend.
21           In Advanced Micro Devices, the patent owner did not attempt to add new claims: it
22   attempted to add new products. 2017 WL 732896, at *2. The patent owner sought leave to add
23   new products based on its “labor-intensive analysis, whereby it worked with public sources and
24   9
        As discussed below, even if Plaintiff could show diligence, any such amendment would have
     prejudiced Defendants beginning in February 2015, one year after Defendants began receiving
25   service of Plaintiff’s complaint. By this point, Defendants were barred from filing IPR petitions
     challenging the patentability of the unasserted claims. See 35 U.S.C. § 315(b).
26   10
         As noted above, Plaintiff cannot claim “surprise” by any construction used by the PTAB.
27   Plaintiff knew or should have known of the ever-increasing likelihood that the PTAB would
     cancel its asserted claims, beginning in July 2014.
28
                                                       14
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                  CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 17 of 29



 1   cross-checked those sources against information from [another party] to most accurately
 2   supplement the infringement contentions.” Id. It alleged that “the process began in earnest shortly
 3   after the Court lifted the stay in this case.” Id. In this case, Plaintiff is not trying to accuse new
 4   products. It is seeking to (1) assert claims that it was aware of when it filed this case (2) against
 5   products that it was aware of when it filed this case. Plaintiff failed to submit any facts showing
 6   when it first learned of any new information that would justify this amendment. Plaintiff failed to
 7   submit any facts showing that it worked diligently to prepare the proposed amendment. Indeed,
 8   the amendments themselves indicate otherwise. The new claims add simplistic limitations, and
 9   Plaintiff provides no meaningful analysis besides parroting the claim language. See, e.g., Docket
10   No. 205-12 (Ex. K to Plaintiff’s Motion) at 9–10. Plaintiff also seeks to assert Claim 13 of the
11   ’368 Patent (see id. at 10), which has already been cancelled by the PTAB as part of the IPRs (see
12   Ex. 20 at 2).
13          In Corel Software—unlike here—the Court granted leave to add newly asserted claims
14   only because the PTAB had found that a particular limitation from these claims was missing from
15   the prior art. There, the PTAB denied Microsoft’s petition to institute an IPR on one of the
16   asserted patents, reasoning that one of the claims “may be patentable because the identifying
17   limitation of hovering for a predetermined period of time was not disclosed in the prior art . . . .”
18   Id. (emphasis added). Corel moved for leave to add two new claims from another patent that
19   recited the same limitation that the PTAB found was missing from the prior art. Id. The court
20   found that good cause existed for this amendment because of the PTAB’s “favorable analysis of
21   the patentability[.]”   Id.   Here, the PTAB’s decisions do not provide a basis for asserting
22   previously unasserted claims. There is no indication that these claims would be patentable over
23   the prior art. Indeed, the record suggests the opposite. Claim 13 of the ’368 patent has already
24   been found unpatentable. See Ex. 20 at 2. And the only limitation added in Claim 12 of the ’678
25   patent, “wherein each channel micromirror is a silicon micromachined mirror,” is admitted in the
26   specification to have been “known in the art.” Docket No. 205-3 (Ex. B to Plaintiff’s Motion) at
27   4:22-25. Corel does not support Plaintiff’s position that it should simply be allowed to add new
28   claims if the PTAB cancels asserted claims. Patent owners should not be able to replace their
                                                 15
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 18 of 29



 1   asserted claims after the PTAB issued an unfavorable decision absent—at a minimum—some
 2   indication from the PTAB that those particular newly asserted claims might be patentable. Such a
 3   rule would render the PTAB’s proceedings ineffectual and promote gamesmanship.
 4             Accordingly, Plaintiff’s attempt to rely on Advanced Micro Devices and Corel Software for
 5   the proposition that the PTAB’s claim construction rulings justify this late amendment (see Docket
 6   No. 205 at 3:7–18) fails under scrutiny. Plaintiff made a tactical decision at the beginning of the
 7   case to advance only the asserted claims and never changed its mind until now. An adverse
 8   decision by the PTAB, without more, cannot justify adding new claims—especially when doing so
 9   would prejudice Defendants because of the expiration of the one-year bar.
10                  2.       Defendants would be prejudiced if Plaintiff amended its infringement
                             contentions at this late stage to add newly asserted claims
11
               Because Plaintiff has not shown diligence, Defendants do not need to show prejudice.
12
     Trans Video Elecs., Ltd., 278 F.R.D. at 508 (citations omitted).         However, Defendants are
13
     prejudiced because they prepared their IPR petitions based on Plaintiff’s Asserted Claims. Grecia
14
     v. Adobe Inc., No. 16-cv-06283-YGR, 2018 WL 6523983, at *3 (N.D. Cal. Dec. 12, 2018)
15
     (finding the defendant prejudiced because it “relied upon plaintiff’s representations regarding his
16
     alleged claims” in connection with parallel litigation). Defendants began losing their abilities to
17
     file IPR petitions against the Asserted Patents in February 2015, a year after Plaintiff began
18
     serving its complaints. 35 U.S.C. § 315(b). Defendants are prejudiced because they can no longer
19
     file IPR petitions that include the unasserted claims. Defendants also have now spent years (at
20
     considerable financial and other expense) defending infringement charges based on entirely
21
     invalid patent claims. Plaintiff has not offered to reimburse Defendants’ substantial legal expenses
22
     even though it now asks the Court to restart a new infringement case after having failed in its first
23
     attempts.
24
               Defendants are also prejudiced because Plaintiff could argue that Defendants are bound by
25
     IPR estoppel provisions and cannot assert invalidity arguments that they could have raised in the
26
     IPR.11 See 35 U.S.C. § 315(e)(2). Plaintiff might specifically argue that Defendants cannot assert
27
     11
          Defendants reserve the right to challenge any such argument.
28
                                                       16
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                               CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 19 of 29



 1   invalidity arguments “based on prior art that could have been found by a skilled search’s diligent
 2   search.” Douglas Dynamics, LLC v. Meyer Prods. LLC, No. 14-cv-886-jdp, 2017 WL 1382556, at
 3   *5 (W.D. Wis. Apr. 18, 2017). Assuming Plaintiff is successful, Defendants will have not only
 4   lost the ability to challenge the unasserted claims in the IPRs, but Plaintiff will argue that
 5   Defendants lost the ability to use prior art in this litigation that it could have used in the IPRs, even
 6   for the claims that Defendants did not challenge in the IPRs (specifically because Plaintiff chose
 7   not to assert them).
 8          Finally, as mentioned above, Defendants have already incurred significant fees, costs, and
 9   disruption defending meritless infringement allegations and prosecuting (successfully) several IPR
10   petitions. Even if Defendants could file new IPR petitions, Defendants would still be prejudiced
11   because they would have to duplicate these fees and costs.12
12          B.      The Court should not continue the stay pending the reissue applications
13          Because the PTO has cancelled the Asserted Claims, there are no current property rights
14   still at issue in this case and ripe for judicial determination (except for the unasserted claims of the
15   currently Asserted Patents). The Court should therefore lift the stay and, as discussed below,
16   dismiss these cases with prejudice or enter judgment. Regardless, even if the future contingent
17   property rights were ripe for judicial determination, the factors weigh against continuing the stay.
18                1.        The Reissue Applications are not property rights that are ripe for judicial
                            determination
19
            The patents that Plaintiff hopes will issue from the currently pending Reissue Applications
20
     are not property rights for purposes of this case. “A claim is not ripe for adjudication if it rests
21
     upon ‘contingent future events that may not occur as anticipated, or indeed may not occur at all.’”
22
     Texas v. United States, 523 U.S. 296, 300 (1998) (quoting Thomas v. Union Carbide Agric. Prods.
23
     Co., 473 U.S. 568, 580–81 (1985)). Plaintiff even admits that “it is not known what the final
24
     claims will look like.” Docket No. 205 at 2:7. Plaintiff’s request is not ripe because the PTO has
25
     12
26      The USPTO charges a filing fee of over $30,000 just for filing an already-completed IPR
     petition. See 37 C.F.R. § 42.17(a). This does not cover attorneys’ fees, expert costs, and other
27   expenses incurred in the actual preparation of the petition, or in the completion of the IPR process
     through final written decision.
28
                                                        17
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                   CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 20 of 29



 1   not issued—and may never issue—the claims pending with the Reissue Applications. Plaintiff
 2   agrees that “the Reissue Applications alone” do not provide “a basis for continuing subject matter
 3   jurisdiction.” Id. at 16:26–27. Because the Reissue Applications do not provide a basis for
 4   staying this case, consideration of the stay factors is unnecessary.
 5                2.        The stay factors weigh against continuing the stay
 6          Even if the Court were to consider the stay factors, these factors weigh against continuing
 7   the stay in this case. “Courts have inherent power to manage their dockets and stay proceedings,
 8   including the authority to order a stay pending conclusion of a PTO reexamination.” Ethicon, Inc.
 9   v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988) (citations omitted). “The burden is on the
10   party seeking the stay to persuade the court that a stay is appropriate.” Evolutionary Intelligence,
11   LLC v. Sprint Nextel Corp., No. C-13-4513-RMW, 2014 WL 819277, at *2 (N.D. Cal. Feb. 28,
12   2014) (citing Nken v. Holder, 556 U.S. 418, 433–34 (2009)). Some courts—including those in the
13   Northern District of California—have begun to shift away from any “liberal policy” favoring
14   motions to stay proceedings pending reexamination and reissuance proceedings before the PTO.
15   Avago Techs. Fiber IP (Singapore) Pte. Ltd. v. IPtronics Inc., No. 10-CV-02863-EJD, 2011 WL
16   3267768, at *4 (N.D. Cal. July 28, 2011) (citing Network Appliance Inc. v. Sun Microsystems Inc.,
17   No. C-07-06053 EDL, 2008 WL 2168917, at *3 (N.D. Cal. May 23, 2008)). “A court is certainly
18   not required to stay judicial resolution in light of a pending patent reexamination.” Interwoven,
19   Inc. v. Vertical Computer Sys., Inc., No. C 10-04645 RS, 2012 WL 761692, at *2 (N.D. Cal. Mar.
20   8, 2012) (citing Viskase Corp. v. Am. Nat’l Can Co., 261 F.3d 1316, 1328 (Fed. Cir. 2001)).
21   “Courts commonly analyze three factors when determining whether to grant a stay pending
22   reexamination: (1) whether discovery is complete and whether a trial date has been set, (2)
23   whether a stay will simplify the issues in question and trial of the case, and (3) whether a stay
24   would unduly prejudice or present a clear tactical disadvantage to the non-moving party.” Avago
25   Techs., 2011 WL 4267768, at *4 (citing Telemac Corp. v. Teledigital, Inc., 450 F. Supp. 2d 1107,
26   1111 (N.D. Cal. 2006)). “Case-specific equitable concerns are also often taken into account.” Id.
27                          a.      Factor 1: The stage of litigation weighs heavily against a stay
28          The case that Plaintiff filed is over. The PTAB has cancelled Plaintiff’s asserted claims.
                                                     18
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 21 of 29



 1   As part of that process, the PTAB construed the claims in view of the parties’ claim construction
 2   positions and analyzed prior art. This same activity would have taken place here had it not taken
 3   place before the PTAB. The advanced stage of the parties’ litigation involving these patents
 4   weighs heavily against a stay.
 5                         b.         Factor 2: The reissue applications will not simplify any issues in this
                                      case, which weighs against a stay
 6
            Even if the PTO does ultimately issue new patents based on the Reissue Applications, the
 7
     PTO’s review will not simplify any issues in this case because any claims will be new. The claims
 8
     from the present patents will be “dead” (Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc.,
 9
     731 F.2d 818, 827 (Fed. Cir. 1984) (citing 35 U.S.C. § 252, ¶ 1)), and Plaintiff admits that “it is
10
     not known what the final claims will look like[]” (Docket No. 205 at 2:7).
11
            Further, these new claims will be narrower in scope. Plaintiff is estopped from obtaining
12
     claims that are “not patentably distinct” from the claims cancelled by the PTAB (37 C.F.R.
13
     § 42.73(d)(3)(i)), and Plaintiff cannot at this late date broaden the claims via the Reissue
14
     Applications. 35 U.S.C. § 251(d). Plaintiff stated under penalty of perjury that it filed the Reissue
15
     Applications to change the claims’ scope (see Ex. 11 at 1; Ex. 12 at 1), and it even explained that
16
     its Reissue Applications amended the claims to overcome the prior art in the IPR proceedings—in
17
     other words, to narrow the scope of the claims (see Ex. 13 at 14; Ex. 14 at 21). Plaintiff also
18
     admitted at the case management conference that the Reissue Applications would narrow the
19
     claims. Ex. 15 at 9. Plaintiff filed narrowing amendments for each and every claim with its
20
     Reissue Applications.13    By injecting additional limitations into these claims and generating
21
     additional prosecution history (and, with it, additional instances of prosecution history disclaimer
22
     and estoppel), Plaintiff is only increasing the number of issues that the Court would have to
23
     determine if any patents ever actually issue from the Reissue Applications.
24
            Contrary to Plaintiff’s argument (see Docket No. 205 at 1:7–12), the Reissue Applications
25
     are not part of the “relevant review proceedings” from the 2015 stay order. The “relevant review
26
     13
27     Where Plaintiff amended independent claims, those amendments also apply to dependent claims
     that were not otherwise amended.
28
                                                        19
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                  CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 22 of 29



 1   proceedings” were the IPRs, not the Reissue Applications that Plaintiff filed more than three years
 2   later. Because the new claims will be narrower, the Reissue Applications will not decide issues
 3   related to any patent claims that could still be at issue.
 4                           c.      Factor 3: A stay would unduly prejudice Defendants and would not
                                     prejudice Plaintiff, which also weighs against a stay
 5
               Patent applications pending before this examiner take, on average, 2.5 years from the time
 6
     they are filed to the time they issue. See Ex. 18 at 2. Plaintiff filed the Reissue Applications at the
 7
     end of June—any patents would normally issue around December 2020. However, it may take
 8
     longer considering Plaintiff has submitted what appears to be at least 350 prior art references
 9
     constituting over 14,500 pages.       See Ex. 9 & 10.        During this unknown amount of time,
10
     Defendants will incur costs associated with keeping these cases on the books. Additionally,
11
     because the scope of any future claims is unknown, Defendants incur risks from willfulness
12
     allegations in connection with the research, development, and sale of their products.
13
               On the other hand, denying a further stay will not prejudice Plaintiff. As noted above, any
14
     claims that could actually issue from the Reissue Applications will be narrower in scope. Because
15
     the claims will have a different, narrower scope, the date on which Plaintiff filed the present case
16
     is irrelevant to determining any damages from any future patents based on the Reissue
17
     Applications. Plaintiff can only obtain damages from the date on which the PTO issues new
18
     patents from the Reissue Applications. See Seattle Box Co., 731 F.2d at 828 (citing 35 U.S.C.
19
     § 252).
20
               Accordingly, there is no reason for the Court to leave this case on its docket. If the PTO
21
     issues new patents based on the Reissue Applications, the remaining claims from the current
22
     patents are “dead,” and the damages period for any new claims will begin when the new patents
23
     issue. See Seattle Box Co., 731 F.2d at 828 (citing 35 U.S.C. § 252). The issuance of the new
24
     patents will render the filing date of these cases irrelevant. Id.
25
               C.     The Court should dismiss these cases with prejudice
26
               Rather than giving Plaintiff the potential opportunity to file new cases asserting patent
27
     claims that it walked away from five years ago, the Court should dismiss the entirety of the
28
                                                        20
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 23 of 29



 1   Asserted Patents with prejudice for failure to prosecute under Rule 41(b), or otherwise enter final
 2   judgment.
 3                   1.     Plaintiff has failed to prosecute the remaining claims in the Asserted Patents
 4           “If the plaintiff fails to prosecute or to comply with [the Federal Rules of Civil Procedure]
 5   or a court order, a defendant may move to dismiss the action or any claim against it. Unless the
 6   dismissal order states otherwise, a dismissal under this subdivision (b) and any dismissal not under
 7   this rule—except one for lack of jurisdiction . . . —operates as an adjudication on the merits.”
 8   FRCP 41(b). Courts in this district may dismiss an action or claim for failure to prosecute if the
 9   plaintiff fails to comply with the Patent Local Rules. See Aircraft Tech. Publishers v. Avantext,
10   Inc., No. C 07-4154 SBA, 2009 WL 3833545, at *2 (N.D. Cal. Nov. 16, 2009).
11          Plaintiff has failed to prosecute the unasserted claims. As described above, it could have
12   asserted these claims with its original contentions or amended thereafter. Defendants served
13   technical documents under Patent L.R. 3-4 by November 16 2014, which was the last date on
14   which Plaintiff could have received previously unknown information about Defendants’ products.
15   By deciding not to assert the unasserted claims at the beginning of the case or—at the very
16   latest—shortly after these final productions, Plaintiff made a conscious decision not to prosecute
17   these claims.
18          Dismissal under these circumstances is appropriate.        See Magna Elecs., Inc. v. TRW
19   Automotive Holdings Corp., No. 1:12-cv-654, 2015 WL 11422304 (W.D. Mich. Nov. 23, 2015).
20   In Magna Electronics, the plaintiff was ordered to reduce its asserted claims. The plaintiff did so,
21   and the court dismissed the unasserted claims for failure to prosecute. The court noted in Magna
22   Electronics that Plaintiff had “refused to file a motion or adding patents and claims on the basis
23   that those were ‘unique,’” despite having the opportunity to do so. Id., at *3. Here, Plaintiff failed
24   to comply with the Court’s local patent rules and make a timely showing of good cause to add the
25   unasserted claims. In Magna Electronics, the court noted that the defendant “would face far more
26   prejudice than [the plaintiff] if the Court dismissed the claims without prejudice[]” because it
27   would allow the plaintiff to “file a new lawsuit on a slew of claims and restarting the process anew
28   (including a new discovery period).” Id., at *3. The same result would happen if the Court did
                                                    21
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 24 of 29



 1   not dismiss for failure to prosecute in this case. Finally, in Magna Electronics, the plaintiff “had
 2   ample notice that dismissal with prejudice was a possibility.” Id., at *4. Here, the local patent
 3   rules informed Plaintiff exactly what it needed to do to timely assert the unasserted claims. See
 4   Patent L.R. 3-6. The Court’s Civil Standing Order warns that failure to comply with these rules
 5   “may be deemed sufficient grounds for . . . . dismissal, entry of default judgment, or other
 6   appropriate sanctions[]” (see Docket No. 88, ¶ 1), and the Court warned Plaintiff at the December
 7   18, 2014 case management conference that Plaintiff would have to comply with the Court’s local
 8   patent rules to amend its infringement contentions (Docket No. 148 at 50:20–51:8). Plaintiff failed
 9   to invoke any of these procedures for over four years. The Court also warned Plaintiff at the
10   January 19 case management conference that it wanted Plaintiff to explain “how different” the
11   proposed amendment is, whether the proposed amendment could “have been brought earlier,”
12   “why it wasn’t brought earlier,” and “how much more of a burden” it would be on the parties. Ex.
13   15 at 17:3–7 (emphasis added). Yet, Plaintiff failed to make any of these showings in its motion
14   to amend its infringement contentions.
15                2.        The failure to prosecute factors support dismissal with prejudice
16          To dismiss a case under Rule 41(b), courts must “consider five factors: (1) the public’s
17   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
18   risk of prejudice to the defendants; (4) the public policy favoring deposition of cases on their
19   merits and (5) the availability of less drastic sanctions.”14 Yourish v. Cal. Amplifier, 191 F.3d 983,
20   990 (9th Cir. 1999) (citation omitted). Dismissal is appropriate where “at least four factors
21   support dismissal, . . . or where at least three factors ‘strongly’ support dismissal.” Id. (internal
22   quotation marks omitted) (citation omitted). Plaintiff’s five-year delay in asserting the unasserted
23   claims is unreasonable. Four of the five failure to prosecute factors strongly support dismissing
24   14
       These factors are less burdensome to meet than the factors used in Magna Electronics (applying
25   the Sixth Circuit’s factors), which analyzed the following factors to dismiss for failure to
     prosecute: “‘(1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether the
26   adversary was prejudiced by the dismissed party’s conduct; (3) whether the dismissed party was
     warned that failure to cooperate could lead to dismissal; and (4) whether less drastic sanctions
27   were imposed or considered before dismissal was ordered.’” Magna Elecs., Inc., 2015 WL
     11422304, at *2 (citations omitted).
28
                                                       22
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                  CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 25 of 29



 1   the unasserted claims with prejudice.
 2          First, the public’s interest in expeditious resolution of litigation strongly supports dismissal
 3   with prejudice. Plaintiff brought this case over five years ago, and has provided no argument or
 4   facts demonstrating that it was unable to assert the unasserted claims when it filed this lawsuit or
 5   at earlier stages of this case (such as when Defendants completed their technical document
 6   productions). Infringement contentions “are part of the deliberative process imposed by the Patent
 7   Rules to ensure the orderly administration of patent cases,” and Plaintiff’s failure to timely amend
 8   them “directly undermines the Court’s ability to ensure the expeditious and efficient
 9   administration of justice.” Cf. Aircraft Technical Publishers, 2009 WL 3833545, at *3 (discussing
10   invalidity contentions) (citing O2 Micro Int’l Ltd., 467 F.3d at 1365–66 (additional citation
11   omitted)).
12          Second, the Court’s need to manage its docket strongly supports dismissal with prejudice
13   for similar reasons. Plaintiff’s unexplained five-year delay has “caused ‘the action to come to a
14   complete halt’ and . . . allowed the ‘Plaintiff[] to control the pace of the docket rather than the
15   Court.’” Yourish, 191 F.3d at 990 (discussing months of delay). Had Plaintiff diligently moved to
16   amend, there would likely be nothing further to litigate: Defendants would have known to include
17   the unasserted claims in their IPR petitions, and the PTAB would have cancelled them.
18   Alternatively, the parties could have been litigating these claims years ago in parallel with the
19   PTAB proceedings. Plaintiff’s complete lack of diligence has caused this case to needlessly linger
20   on the Court’s docket.
21          Third, the risk of prejudice to Defendants strongly supports dismissal with prejudice. As
22   discussed above with respect to Plaintiff’s request to continue the stay, Defendants are prejudiced
23   because they prepared their IPR petitions based on Plaintiff’s Asserted Claims. Grecia, 2018 WL
24   6523983, at *3 (finding the defendant prejudiced because it “relied upon plaintiff’s representations
25   regarding his alleged claims” in connection with parallel litigation). Defendants can no longer file
26   IPR petitions against the unasserted claims, and have not been able to do so beginning in February
27   2015. Further, Plaintiff could argue that Defendants lost the ability to use prior art in this
28   litigation that it could have used in the IPRs, even for the claims that Defendants did not challenge
                                                       23
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                 CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 26 of 29



 1   in the IPRs. See 35 U.S.C. § 315(e)(2); Douglas Dynamics, LLC, 2017 WL 1382556, at *5. Even
 2   if Defendants could file new IPR petitions, the costs and fees associated with preparing and filing
 3   brand new petitions—and litigating those petitions to final written decisions—would be
 4   significant.
 5           Fourth, “[a]lthough there is indeed a policy favoring disposition on the merits, it is the
 6   responsibility of the moving party to move towards that disposition at a reasonable pace, and to
 7   refrain from dilatory and evasive tactics.” Aircraft Technical Publishers, 2009 WL 3833545, at *4
 8   (quoting Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991)). There is nothing
 9   reasonable about requesting leave, without justification, to assert previously unasserted patent
10   claims five years into a lawsuit. Submitting such a request only after the cancellation of all the
11   original asserted claims is both dilatory and evasive. See Trans Video Elecs., Ltd., 278 F.R.D. at
12   510 (finding that a patent owner’s motion to assert new claims was filed in bad faith, where the
13   patent owner filed the motion only when it was apparent that its asserted claims would be
14   invalidated on summary judgment).        Accordingly, “the public policy favoring resolution of
15   disputes on their merits does not outweigh Plaintiff’s failure to prosecute this case.” Bush v.
16   Anton, No. C 08-3459 JF (RS), 2009 WL 189041, at *1 (N.D. Cal. Jan. 23, 2009).
17           Fifth, no less drastic sanctions are available. Plaintiff was required under the Court’s
18   Local Patent Rules to demonstrate good cause to amend its infringement contentions to add the
19   unasserted claims. Despite being given ample opportunity to do so—and even receiving explicit
20   instructions about how to do so—Plaintiff failed to demonstrate good cause. If the Court lets the
21   unasserted claims into the case, it would render meaningless the Court’s Local Patent Rules and
22   prejudice Defendants. If the Court dismisses the unasserted claims without prejudice, Plaintiff
23   may likely file new complaints asserting these claims—permitting Plaintiff to evade the
24   requirements of, and consequences for failing to comply with, the Court’s Local Patent Rules.15
25

26   15
       Such a result would also allow Plaintiff to circumvent the PTAB’s IPR process, considering
27   accused infringers often file IPRs targeted to the claims asserted in litigation, in an effort to meet
     page limits and control costs.
28
                                                      24
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                                CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 27 of 29



     IV.    CONCLUSION
 1
            For the foregoing reasons, Defendants respectfully requests that the Court deny Plaintiff’s
 2
     requests to maintain the stay and to amend its infringement contentions to include previously
 3
     unasserted claims. Defendants also respectfully requests that the Court dismiss with prejudice the
 4
     unasserted claims under Rule 41(b) for failure to prosecute and enter final judgment in favor of
 5
     Defendants.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     25
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                             CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 28 of 29



 1
                                                      Respectfully submitted,
 2
     DATED: February 21, 2019                         BAKER BOTTS L.L.P.
 3

 4                                                    By: /s/ Wayne O. Stacy            __
                                                         WAYNE O. STACY (SBN 314579)
 5                                                       wayne.stacy@bakerbotts.com
                                                         SARAH J. GUSKE (SBN 232467)
 6                                                       sarah.guske@bakerbotts.com
                                                         BAKER BOTTS L.L.P.
 7                                                       101 California Street, Suite 3600
                                                         San Francisco, California 94111
 8                                                       Telephone:+1-415-291-6200
                                                         Facsimile: +1-415-291-6300
 9
                                                         JOHN F. GAUSTAD (SBN 279893)
10                                                       john.gaustad@bakerbotts.com
                                                         1001 Page Mill Road
11                                                       Building One, Suite 200
                                                         Palo Alto, California 94304
12
                                                         Attorneys for Defendant
13                                                       CISCO SYSTEMS, INC.
14
                                                      By: /s/ Nathaniel T. Browand        _
15                                                       Nathaniel T. Browand*
                                                         nbrowand@milbank.com
16                                                       MILBANK LLP
                                                         55 Hudson Yards
17                                                       New York, NY 10001
                                                         Tel: (212) 530-5000
18                                                       Fax: (212) 530-5219
19
                                                         Mark C. Scarsi (SBN 183926)
20                                                       mscarsi@milbank.com
                                                         MILBANK LLP
21                                                       2029 Century Park East, 33rd Floor
                                                         Los Angeles, CA 90067
22                                                       Tel: (424) 386-4000
                                                         Fax: (213) 629-5063
23                                                       * admitted pro hac vice
24                                                       Attorneys for Defendant
                                                         Fujitsu Network Communications, Inc.
25

26
                                                       By: /s/ J. Pieter Van Es
27                                                        BANNER & WITCOFF, LTD.
                                                          J. PIETER VAN ES (CBN 250524)
28                                                        pvanes@bannerwitcoff.com
                                                     26
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                            CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
      Case 3:14-cv-03348-EMC Document 208 Filed 02/21/19 Page 29 of 29



                                                          THOMAS K. PRATT*
 1                                                        tpratt@bannerwitcoff.com
                                                          TIMOTHY J. RECHTIEN*
 2                                                        trechtien@bannerwitcoff.com
                                                          10 South Wacker Drive, Suite 3000
 3                                                        Chicago, IL 60606
                                                          Telephone: (312) 463-5000
 4                                                        Facsimile: (312) 463-5001
 5                                                        PILLSBURY WINTHROP SHAW
                                                          PITTMAN LLP
 6                                                        COLIN T. KEMP (SBN 215408)
                                                          colin.kemp@pillsburylaw.com
 7                                                        STEPHEN E. BERGE (SBN 274329)
                                                          stephen.berge@pillsburylaw.com
 8                                                        4 Embarcadero Center, 22nd Floor
                                                          San Francisco, CA 94111
 9                                                        Telephone: (415) 983-1000
                                                          Facsimile: (415) 983-1200
10
                                                          * admitted pro hac vice
11                                                        Attorneys for Defendants
                                                          Coriant Operations, Inc. (formerly Tellabs
12                                                        Operations, Inc.) and Coriant (USA) Inc.
13

14                                                    By: /s/ Clement Naples           _
                                                         Matthew Moore*
15                                                       E-mail: matthew.moore@lw.com
                                                         LATHAM & WATKINS LLP
16                                                       555 Eleventh Street, NW, Suite 1000
                                                         Washington, DC 20004
17                                                       202-637-2200
18                                                        Clement Naples*
                                                          E-mail: clement.naples@lw.com
19                                                        LATHAM & WATKINS LLP
                                                          885 Third Ave
20                                                        New York, NY 10022
                                                          212-906-1200
21                                                        * pro hac vice
22                                                        Attorneys for Defendant
                                                          Ciena Corporation
23

24

25

26

27

28
                                                     27
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST
                                                                            CASE NO. 3:14-CV-03348-EMC
     TO MAINTAIN STAY OR FOR LEAVE TO AMEND
